Title: From George Washington to William Galvan, 26 December 1780
From: Washington, George
To: Galvan, William


                        
                            Sir
                            New Windsor 26th Decemr 1780
                        
                        I have perused the letter and Certificate you were pleased to put into my hands last Evening. I am sorry that
                            I cannot, consistently with my own Ideas, recommend you for further promotion at this time. My sentiments on this head you
                            are already acquainted with, from what has passed between us, and from what I wrote to Congress or the Board of War last
                            Winter or Spring—I have, as I then observed, a very high opinion of your merit and military talents, and hope they will
                            not go unrewarded—but such rapid promotion as you sollicit, without some very obvious cause, would afford ground of
                            complaint to officers of older standing than yourself in the Army.
                        At the time that I make this declaration, I think it incumbent upon me to add—that tho’ I cannot promote your
                            application to Congress or the Board of War for preferment, I have not the smallest objection to your making it yourself,
                            and claiming the compliance with a promise already obtained from the latter.
                        It is not your present Rank, I believe, that would be a bar to your being appointed Inspector of Cavalry. If
                            there is any, it is your not being of the Corps—One of the Majors of the line of Horse, having, by the Regulations, a
                            right to insist upon the appointment. It is my wish, if it can be accommodated, to see you in that office, because I think
                            you well qualified to discharge the duties of it. I am with Esteem, and Regard Sir yr &c
                    